     Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 1 of 12 PageID #: 1158




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


JAY HANNAH,

                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:20-cv-00120

UNITED PARCEL SERVICE, INC.,

                          Defendant.



                       MEMORANDUM OPINION & ORDER

        Pending before the court is Defendant’s Motion for Summary Judgment [ECF

No. 32]. Plaintiff has responded [ECF No. 35] and Defendant has replied [ECF No.

36]. For the reasons below Defendant’s Motion is GRANTED.

        I.    Relevant Facts

        Plaintiff Jay Hannah began working part-time for Defendant United Parcel

Service, INC. (“UPS”) in 2004 in Parkersburg, West Virginia. He began working full

time as a UPS truck driver in 2008. As a part of his employment, Plaintiff is a union

member of IBT Local 175, and he is subject to the Union’s Collective Bargaining

Agreement.

        On December 13, 2017, Plaintiff suffered an injury to his buttocks while at

work. [ECF No. 17, at 2]. The following day, Plaintiff met with a healthcare provider

who diagnosed him with right hip bursitis and cleared him to work with the following
    Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 2 of 12 PageID #: 1159




restrictions for one week: only 1–3 hours of kneeling and 1–3 hours of sitting. [ECF

No. 32, Ex. K]. During this time, the seat in Plaintiff’s UPS truck was replaced.

Plaintiff filed a workers’ compensation claim and between December 14 and

December 29, 2017, Plaintiff was assigned Temporary Alternate Work, per the terms

of the Collective Bargaining Agreement. [ECF No. 1, Ex. A, at 37:1–8]. Plaintiff was

assigned to work four hours per day washing trucks to accommodate his restriction

of limited sitting time. When his workers’ compensation claim was initially denied1

on December 29, 2017, he was notified that he was no longer eligible for Temporary

Alternate Work. [ECF No. 1, Ex. A, at 172:3–7].

       Once he was no longer eligible for Temporary Alternate Work, Plaintiff took a

Leave of Absence. Plaintiff received a sacroiliac injection in February 2018, and he

was eventually cleared to return to work without restriction on March 21, 2018.

Plaintiff’s injury returned in April of 2018, rendering him unable to perform his job.

[ECF No. 17, at 2]. Plaintiff requested that Defendant provide him with a “delivery

truck with softer suspension than the usual truck Defendant supplied to its drivers.”

Id. This request was not granted, and Plaintiff once again went on a Leave of Absence.

       In September 2018, while on his Leave of Absence, Plaintiff was diagnosed

with sacroiliitis and the doctor stated that Plaintiff was unable to perform the

functions of position and that his only work restriction was driving the truck. [ECF



1 Plaintiff did ultimately appeal the denial of his workers’ compensation claim to the Supreme Court
of Appeals of West Virginia which found in his favor that the right hip bursitis was a compensable
work-place injury.
                                                 2
  Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 3 of 12 PageID #: 1160




No. 32, Ex. P]. His doctor cleared him to return to work so long as he avoided

prolonged sitting until November 1, 2018. In October, Plaintiff requested to return to

work but to be assigned a “delivery van or pickup truck that has softer suspension.”

This request was denied because there was not “any available position at UPS at this

time for which [Plaintiff was] qualified and capable of performing the essential job

functions with or without reasonable accommodation.” [ECF No. 32, Ex. R]. Plaintiff’s

Leave of Absence was extended again in December 2018. [ECF No. 32, Ex. S].

      After having a nerve ablation which remedied his pain, Plaintiff returned to

work full-time in May 2019 to his previous position as a UPS truck driver. He remains

employed in this position.

      In July 2020, Plaintiff filed a workers’ compensation claim for heat exhaustion.

Soon after filing that claim, Plaintiff was disciplined at work for violating Defendant’s

Grooming Policy which required that a male employee’s hair should “not extend below

the upper half of the ear, nor below the top of the shirt collar in the back.” [ECF No.

17, at 4]. Plaintiff was told that he would serve a five-day suspension for this

violation. Plaintiff filed a union grievance, and the suspension was ultimately

rescinded. Plaintiff did not serve any of this five-day suspension and it has been

removed from his record. [ECF No. 32, Ex. A, at 32:25–33:19].

      Plaintiff filed this action alleging five counts. Count I: failure to accommodate

a workplace disability in violation of the Americans with Disabilities Act; Count II:

Disability Discrimination under the Americans with Disabilities Act; Count III:


                                           3
  Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 4 of 12 PageID #: 1161




Gender Discrimination in violation of the West Virginia Human Rights Act; Count

IV: Workers’ Compensation Discrimination in violation of West Virginia Code § 23-

5A-1; and Count V: Retaliation in Violation of the West Virginia Human Rights Act.

      II.   Discussion

            A. Summary Judgment

      Rule 56 of the Federal Rules of Civil Procedure governs motions for summary

judgment. A court “may grant summary judgment only if, taking the facts in the best

light for the nonmoving party, no material facts are disputed and the moving party

is entitled to judgment as a matter of law.” Ausherman v. Bank of Am. Corp., 352

F.3d 896, 899 (4th Cir. 2003). “Facts are ‘material’ when they might affect the

outcome of the case, and a ‘genuine issue’ exists when the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.” The News & Observer

Publ. Co. v. Raleigh–Durham Airport Auth., 597 F.3d 570, 576 (4th Cir. 2010).

      The moving party may meet its burden of showing that no genuine issue of fact

exists by use of “depositions, answers to interrogatories, answers to requests for

admission, and various documents submitted under request for production.” Barwick

v. Celotex Corp., 736 F.2d 946, 958 (4th Cir. 1984). “[A] party opposing a properly

supported motion for summary judgment may not rest upon mere allegation or

denials of his pleading, but must set forth specific facts showing that there is a

genuine issue for trial.” Anderson v. Liberty Lobby, 477 U.S. 242, 256 (1986).

Although the court will view all underlying facts and inferences in the light most


                                        4
  Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 5 of 12 PageID #: 1162




favorable to the nonmoving party, the nonmoving party nonetheless must offer some

“concrete evidence from which a reasonable juror could return a verdict in his [or her]

favor.” Anderson, 477 U.S. at 256.

             B. Failure to Accommodate under the Americans with Disabilities Act

             [T]o establish a prima facie case against his employer for
             failure to accommodate under the ADA, the plaintiff must
             show: (1) that he was an individual who had a disability
             within the meaning of the statute; (2) that the employer
             had notice of his disability; (3) that with reasonable
             accommodation he could perform the essential functions of
             the position; and (4) that the employer refused to make
             such accommodations.

Thomas v. City of Annapolis, ---F. App’x ---, 2021 U.S. App. LEXIS 7314, *13 (4th Cir.

Mar. 12, 2021) (quoting Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir.

2013)). If Plaintiff establishes a prima facie case, Defendant “may avoid liability if it

can show as a matter of law that the proposed accommodation “will cause undue

hardship in the particular circumstances.” Halpern v. Wake Forest Univ. Health

Scis., 669 F.3d 454, 464 (4th Cir. 2012).

      “The term ‘reasonable accommodation’ means ‘[m]odifications or adjustments

to the work environment, or to the manner or circumstances under which the position

held or desired is customarily performed, that enable an individual with a disability

. . . to perform the essential functions of that position.’” EEOC v. Womble Carlyle

Sandridge & Rice, LLP, 616 F. App’x 588, 593 (4th Cir. 2015) (quoting 29 C.F.R.

§ 1630.2(o)(1)(ii)). The ADA provides that “reasonable accommodation” includes “job

restructuring, part-time or modified work schedules, [and] reassignment to a vacant

                                            5
  Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 6 of 12 PageID #: 1163




position.” Reyazuddin v. Montgomery Cty., 789 F.3d 407, 414 (4th Cir. 2015) (quoting

42 U.S.C. § 12111(9)(B)).

      An accommodation can be reasonable even if it is not the employee’s requested

accommodation. See Reyazuddin v. Montgomery Cnty., 789 F.3d 407, 415 (4th Cir.

2015) (“An employer may reasonably accommodate an employee without providing

the exact accommodation that the employee requested.”); see also Dones v. Brennan,

147 F. Supp. 3d 364, 369 (D. Md. 2015) (“[A]n employer is not required to provide the

employee’s preferred accommodation.”); Scott v. Montgomery Cnty. Gov’t, 164 F.

Supp 2d. 502, 508–09 (D. Md. 2001) (“The ADA does not require an employer to

provide the specific accommodation requested, or even to provide the best

accommodation, so long as the accommodation is reasonable.”) (quoting Walter v.

United Airlines, Inc., 2000 U.S. App. LEXIS 26875, 2000 WL 1587489, at *4 (4th Cir.

2000) (internal alterations and quotation marks omitted)). A temporary leave of

absence may, in some circumstances, be a reasonable accommodation. Kitchen v.

Summers Continuous Care Ctr., LLC, 552 F. Supp. 2d 589, 595 (S.D. W. Va. 2008).

Further, the requirement to provide reasonable accommodation does not require an

employer to violate the terms of a collective bargaining agreement. Doe v. Mylan

Farms, Inc., No. 1:16CV72, 2017 WL 4584044, at *3 (N.D. W. Va. Oct. 13, 2017).

Plaintiff has not produced evidence necessary to satisfy the prima facie elements of a

failure to accommodate claim.




                                          6
  Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 7 of 12 PageID #: 1164




      Plaintiff repeatedly requested reassignment to driving a van or pickup truck

with a softer suspension to accommodate his disability which caused him pain when

he sat for long periods of time in a standard UPS delivery truck. According to

Plaintiff, there were pickups in the fleet available to be driven. Defendant counters

that Plaintiff would not have been able to complete his assigned route with one of the

requested vehicles. Plaintiff confirmed that this is the case. Assigning Plaintiff to a

different route would also have required Defendant to remove another driver from

their assignment, violating the terms of the collective bargaining agreement.

However, Defendant was never required to provide the specific accommodation

requested by Plaintiff. Defendant permitted Plaintiff to take two Leaves of Absence

until he was able to return to work. Further Plaintiff never alleges that the terms of

his Leave of Absence were unsatisfactory. During this time, Plaintiff was not removed

from his role, and when he was medically able to return, he returned to his original

role. There is no dispute over the fact that Plaintiff was permitted to take Leaves of

Absence and still retain his original role. As a matter of law, Plaintiff has failed to

offer evidence that Defendant denied him a reasonable accommodation for the pain

he suffered while driving.

             C. Disability Discrimination under the Americans with Disabilities Act

      The Americans with Disabilities Act prohibits a covered employer from

discriminating “against a qualified individual on the basis of disability . . . in regard

to . . . discharge of employees.” 42 U.S.C. § 12112(a). To prove his case, Plaintiff must


                                           7
  Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 8 of 12 PageID #: 1165




show that (1) he has a disability, (2) he is a “qualified individual” for the employment

in question, and (3) the defendant took an adverse employment action against him

because of his disability. EEOC v. Stowe-Pharr Mills, Inc., 216 F.3d 373, 377 (4th Cir.

2000). A “qualified individual” is one “who, with or without reasonable

accommodation, can perform the essential functions” of his job. 42 U.S.C. § 12111(8).

If the plaintiff can prove his prima facie case, the burden of production shifts to the

defendant to establish a legitimate, non-discriminatory reason for the termination.

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Raytheon Co. v

Hernandez, 540 U.S. 44, 50 n.3 (2003) (noting that courts use the McDonnell Douglas

methodology for ADA claims). Once such a reason is proffered, the burden “reverts to

the plaintiff to establish that the employer’s non-discriminatory rationale is a pretext

for intentional discrimination.” Heiko v. Colombo Sav. Bank, 434 F.3d 249, 258 (4th

Cir. 2006).

      The element at issue here is whether Plaintiff suffered an adverse employment

action. “An adverse employment action is a discriminatory act that ‘adversely affect[s]

the terms, conditions, or benefits of the plaintiff’s employment.’” Chang Lim v. Azar,

310 F. Supp. 3d 588, 601 (D. Md. 2018) (quoting Holland v. Washington Homes, Inc.,

487 F.3d 208, 219 (4th Cir. 2007)). Plaintiff has offered no evidence that he suffered

an adverse employment action. Plaintiff was not terminated from his position, has

not had his wages or benefits decreased, and to this day retains his job with

Defendant. Plaintiff’s claim of disability discrimination under the ADA fails as a


                                           8
  Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 9 of 12 PageID #: 1166




matter of law.

             D. Gender Discrimination under the West Virginia Human Rights Act

      The West Virginia Supreme Court of Appeals has held that

             [i]n order to make a prima facie case of employment
             discrimination under the West Virginia Human Rights Act,
             W. Va. Code § 5-11-1 et seq. (1979), the plaintiff must offer
             proof of the following: (1) That the plaintiff is a member of
             a protected class[;] (2) That the employer made an adverse
             decision concerning the plaintiff[;] and] (3) But for the
             plaintiff's protected status, the adverse decision would not
             have been made.

Syl. Pt. 3, Conaway v. Eastern Associated Coal Corp., 358 S.E.2d 423 (W. Va. 1986);

Higginbotham v. Appalchian Railcar Servs., LLC, 2021 WL 1146395, *2 (S.D. W. Va.

Mar. 25, 2021). Again, Plaintiff’s claim fails due to the lack of an adverse employment

decision.

      Plaintiff argues that his five-day suspension for violating Defendant’s

grooming policy constitutes gender discrimination because a female employee would

not have been suspended for having hair that touched her collar or covered her ears.

This is an interesting argument, but Plaintiff was never actually suspended. He

received notice of a five-day suspension, but because of his union membership, he did

not serve any of his suspension until the suspension was reviewed. During this review

process, Defendant updated its grooming standards and the suspension was reversed.

In addition, the suspension was removed from Plaintiff’s employment record. Plaintiff

was never subject to any consequences of an adverse decision. He continues to work

at UPS and drives the same route he has always been assigned. Plaintiff’s claim of

                                          9
  Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 10 of 12 PageID #: 1167




gender discrimination under the West Virginia Human Rights Act fails as a matter

of law.

             E. Workers’ Compensation Discrimination under West Virginia Code
                § 23-5A-1

      West Virginia Code § 23-5A-1 provides that “[n]o employer shall discriminate

in any manner against any of his present or former employees because of such present

or former employee’s receipt of or attempt to receive benefits under this chapter.” The

Supreme Court of Appeals of West Virginia has held that

             [i]n order to make a prima facie case of discrimination
             under W. Va. Code, 23-5A-1, the employee must prove that:
             (1) an on-the-job injury was sustained; (2) proceedings were
             instituted under the Workers’ Compensation Act, W. Va.
             Code, 23-1-1, et seq.; and (3) the filing of a workers’
             compensation claim was a significant factor in the
             employer’s decision to discharge or otherwise discriminate
             against the employee.

Syl. Pt. 1, Powell v. Wyo. Cablevision, 403 S.E.2d (W. Va. 1991). Again, a plaintiff

must show that he has been subject to an adverse employment action. See W. Va.

Pattern Jury Instructions § 308. An adverse employment action under this section

includes termination and failure to reinstate to the employee to their previous

position. W. Va. Code § 23-5A-3.

      Here, Plaintiff was never terminated from his position and was re-employed in

the same position that he held before he was injured. To the extent that the five-day

suspension could be considered discrimination under this section, as discussed above,

this suspension never came to pass. This claim fails for lack of any evidence that


                                          10
  Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 11 of 12 PageID #: 1168




Plaintiff suffered any actual adverse impact from filing this workers’ compensation

claim.

               F. Retaliation in Violation of the West Virginia Human Rights Act

         West Virginia Code § 5-11-9(7)(C) provides that it is unlawful for any employer

to “[e]ngage in any form of reprisal or otherwise discriminate against any person

because he or she has opposed any practices or acts forbidden under this article or

because he or she has filed a complaint . . . .”

               In an action to redress an unlawful retaliatory discharge
               under the West Virginia Human Rights Act, W.Va. Code,
               5-11-1, et seq., as amended, the burden is upon the
               complainant to prove by a preponderance of the evidence
               (1) that the complainant engaged in protected activity, (2)
               that complainant’s employer was aware of the protected
               activities, (3) that complainant was subsequently
               discharged and (absent other evidence tending to establish
               a retaliatory motivation) (4) that complainant’s discharge
               followed his or her protected activities within such period
               of time that the court can infer retaliatory motivation.

Syl. Pt. 1, Brammer v. West Va. Human Rights Comm’n, 394 S.E.2d 340 (W. Va.

1990). Some courts have held that actual discharge of employment is not necessary if

a plaintiff can show an adverse employment action. Larry v. Marion Cnt’y Coal Co.,

302 F. Supp. 3d 763, 773–774 (S.D. W. Va. 2018). Regardless of whether a plaintiff

must show discharge or merely an adverse employment action, I have already

discussed at length that Plaintiff still maintains his job with Defendant and has not

been subject to any adverse employment action. This claim also fails.




                                            11
 Case 2:20-cv-00120 Document 54 Filed 06/02/21 Page 12 of 12 PageID #: 1169




      III.   Conclusion

      Defendant’s Motion for Summary Judgment [ECF No. 32] is GRANTED. The

court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                     ENTER:      June 2, 2021




                                       12
